18-23538-rdd           Doc 4916        Filed 08/20/19 Entered 08/20/19 15:49:02                     Main Document
                                                    Pg 1 of 29



 David S. Kupetz
 Claire K. Wu
 SulmeyerKupetz
 A Professional Corporation
 333 South Grand Avenue, Suite 3400
 Los Angeles, California 90071
 Tel: (213) 626-2311
 Fax: (213) 629-4520

 Counsel for Izek Shomof and Aline Shomof Irrevocable
 Children's Trust Dated February 11, 1999,
 Vegas Group, LLC, and East River Group, LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re:                                                        Chapter 11

 SEARS HOLDING CORPORATION, et al.,                            Case No. 18-23538 (RDD)

                     Debtors. 1                                (Jointly Administered)


                                               NOTICE OF APPEAL

            Izek Shomof and Aline Shomof Irrevocable Children's Trust Dated February 11, 1999,

 Vegas Group, LLC, and East River Group, LLC (collectively, "Landlord"), hereby appeal,


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
     LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
     Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E
     Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions,
     Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
     (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
     Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
     Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
     Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
     (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
     Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
     Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
     Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
     Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
     Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge
     No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533);
     Kmart.com LLC (9022); and Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816).
     The location of the Debtors' corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 CKW 2679744v2
18-23538-rdd     Doc 4916      Filed 08/20/19 Entered 08/20/19 15:49:02            Main Document
                                            Pg 2 of 29



 pursuant to 28 U.S.C. § 158(a)(1), to the United States District Court for the Southern District of

 New York from the Order (I) Authorizing Assumption and Assignment of Lease of Nonresidential

 Real Property at 2650 East Olympic Boulevard, Los Angeles and (II) Granting Related Relief (the

 "Order") (Dkt. No. 4779) entered by the United States Bankruptcy Court for the Southern District

 of New York (Hon. Robert D. Drain) on August 7, 2019. A copy of the Order is annexed hereto

 as Exhibit A. The names of all of the parties to the Order and the names, addresses, and

 telephone numbers of their respective counsel are as follows:

 PARTY                                            ATTORNEY

 Izek Shomof and Aline Shomof Irrevocable         SulmeyerKupetz, A Professional Corporation
 Children's Trust Dated February 11, 1999,
 Vegas Group, LLC, and East River Group,          David S. Kupetz
 LLC                                              Claire K. Wu
                                                  333 South Grand Avenue, Suite 3400
                                                  Los Angeles, CA 90071
                                                  Telephone: (213) 626-2311

 Sears Holdings Corporation; Kmart Holding        Weil, Gotshal & Manges LLP
 Corporation; Kmart Operations LLC; Sears
 Operations LLC; Sears, Roebuck and Co.;          Jared R. Friedmann
 ServiceLive Inc.; SHC Licensed Business          Paul R. Genender
 LLC; A&E Factory Service, LLC; A&E               David J. Lender
 Home Delivery, LLC; A&E Lawn & Garden,           Jacqueline Marcus
 LLC; A&E Signature Service, LLC; FBA             Ray C. Schrock
 Holdings Inc.; Innovel Solutions, Inc.; Kmart    Sunny Singh
 Corporation; MaxServ, Inc.; Private Brands,      767 Fifth Avenue
 Ltd.; Sears Development Co.; Sears Holdings      New York, NY 10153
 Management Corporation; Sears Home &             Telephone: (212) 310-8000
 Business Franchises, Inc. ; Sears Home
 Improvement Products, Inc.; Sears Insurance
 Services, L.L.C ; Sears Procurement Services,
 Inc.; Sears Protection Company; Sears
 Protection Company (PR) Inc.; Sears
 Roebuck Acceptance Corp.; SR- Rover (f/k/a
 Sears, Roebuck de Puerto Rico, Inc.); SYW
 Relay LLC; Wally Labs LLC; SHC
 Promotions LLC; Big Beaver of Florida
 Development , LLC; California Builder
 Appliances, Inc.; Florida Builder Appliances,
 Inc.; KBL Holding Inc.; KLC, Inc.; Kmart of

 CKW 2679744v2                                    1
18-23538-rdd     Doc 4916    Filed 08/20/19 Entered 08/20/19 15:49:02         Main Document
                                          Pg 3 of 29



 Michigan, Inc.; Kmart of Washington LLC;
 Kmart Stores of Illinois LLC; Kmart Stores of
 Texas LLC; MyGofer LLC; Sears Brands
 Business Unit Corporation; Sears Holdings
 Publishing Company, LLC; Sears Protection
 Company (Florida), L.L.C.; SHC Desert
 Springs, LLC; SOE, Inc.; StarWest, LLC; STI
 Merchandising, Inc.; Troy Coolidge No. 13,
 LLC; BlueLight.com, Inc.; Sears Brands,
 L.L.C.; Sears Buying Services, Inc.;
 Kmaii.com LLC; and Sears Brands
 Management Corporation.

 Transform Holdco LLC                            Cleary, Gottlieb, Steen & Hamilton LLP

                                                 Luke A. Barefoot
                                                 Kate Massey
                                                 Thomas J. Moloney
                                                 Sean A. O'Neal
                                                 Andrew Weaver
                                                 One Liberty Plaza
                                                 New York, NY 10006
                                                 Telephone: (212) 225-2000




 Dated: August 20, 2019            By: /s/ David S. Kupetz
        Los Angeles, California    David S. Kupetz
                                   SulmeyerKupetz
                                   A Professional Corporation
                                   333 South Grand Avenue, Suite 3400
                                   Los Angeles, California 90071
                                   Tel: (213) 626-2311
                                   Email: dkupetz@sulmeyerlaw.com

                                   Counsel for Izek Shomof and Aline Shomof Irrevocable
                                   Children's Trust Dated February 11, 1999,
                                   Vegas Group, LLC, and East River Group, LLC




 CKW 2679744v2                                   2
18-23538-rdd   Doc 4916   Filed 08/20/19 Entered 08/20/19 15:49:02   Main Document
                                       Pg 4 of 29




                          EXHIBIT A
18-23538-rdd         Doc 4916
                         4779        Filed 08/20/19
                                           08/07/19 Entered 08/20/19
                                                             08/07/19 15:49:02
                                                                      12:09:29                     Main Document
                                                  Pg 5
                                                     1 of 29
                                                          25


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                                                                :
                              1
                   Debtors.                                     :          (Jointly Administered)
 --------------------------------------------------------------x

            ORDER (I) AUTHORIZING ASSUMPTION AND ASSIGNMENT
         OF LEASE OF NONRESIDENTIAL REAL PROPERTY AT 2650 EAST
     OLYMPIC BOULEVARD, LOS ANGELES AND (II) GRANTING RELATED RELIEF

          Upon the motion, dated November 1, 2018 (Docket No. 429) (the “Sale Motion”),2 filed

 by the above-captioned debtors and debtors in possession (the “Debtors”) seeking, among other

 things, the entry of an order, pursuant to sections 105, 363 and 365 of the United States Bankruptcy

 Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 6004, 6006, 9007, and 9008

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 6004-1, 6005-



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
      Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774);
      SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205);
      A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel
      Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
      Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
      Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
      Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
      (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC
      (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC
      (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc.
      (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of
      Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit
      Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
      L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising,
      Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears
      Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe
      Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman
      Estates, Illinois 60179.
 2
      Capitalized terms used herein but not otherwise defined have the meanings given to them in the Asset Purchase
      Agreement (as defined below) or, if not defined in the Asset Purchase Agreement, the meanings given to them in
      the Sale Order (as defined below).
18-23538-rdd     Doc 4916
                     4779     Filed 08/20/19
                                    08/07/19 Entered 08/20/19
                                                      08/07/19 15:49:02
                                                               12:09:29          Main Document
                                           Pg 6
                                              2 of 29
                                                   25


 1 and 6006-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the

 Southern District of New York (the “Local Rules”), authorizing and approving the sale of the

 Acquired Assets and the assumption and assignment of certain executory contracts and unexpired

 leases of the Debtors in connection therewith; and the Court having entered this Court’s prior

 order, dated November 19, 2018 (Docket No. 816) including the schedule as revised by the Global

 Bidding Procedures Process Letter filed with the Bankruptcy Court on November 21, 2018

 (Docket No. 862) (together, the “Bidding Procedures Order”), approving competitive bidding

 procedures for the Acquired Assets and granting certain related relief; and Transform Holdco LLC

 (the “Buyer”) having submitted the highest or otherwise best bid for the Acquired Assets, as

 reflected in the Asset Purchase Agreement (as defined below); and the Court having conducted a

 hearing on the Sale Motion, which commenced on February 4, 2019, at which time all interested

 parties were offered an opportunity to be heard with respect to the Sale Motion; and the Court

 having entered the Order (I) Approving the Asset Purchase Agreement Among Sellers and Buyer,

 (II) Authorizing the Sale of Certain of the Debtors' Assets Free and Clear of Liens, Claims,

 Interests and Encumbrances, (III) Authorizing the Assumption and Assignment of Certain

 Executory Contracts, and Leases in Connection Therewith, and (IV) Granting Related Relief (the

 “Sale Order”) on February 8, 2019 (Docket No. 2507); the Court having entered the Order (I)

 Authorizing Assumption and Assignment of Certain Executory Contracts and Leases and (II)

 Granting Related Relief (the “Assumption and Assignment Order”) on April 2, 2019 (Docket No.

 3008), pursuant to which the Debtors may assume and assign certain executory contracts or

 unexpired leases to Buyer or Buyer’s Assignee in accordance with the Asset Purchase Agreement,

 dated as of January 17, 2019 by and among the Buyer and the Sellers party thereto (including each

 Debtor and certain other subsidiaries of Sears Holdings Corporation, the “Sellers”) (as may be




                                                2
18-23538-rdd     Doc 4916
                     4779     Filed 08/20/19
                                    08/07/19 Entered 08/20/19
                                                      08/07/19 15:49:02
                                                               12:09:29         Main Document
                                           Pg 7
                                              3 of 29
                                                   25


 amended, restated, amended and restated from time to time, including pursuant to that certain

 Amendment No. 1 to Asset Purchase Agreement, dated as of January 17, 2019 by and among the

 Buyer and the Sellers, the “Asset Purchase Agreement”); and the Buyer having filed the Notice of

 Assumption and Assignment of Additional Designatable Leases (Docket No. 3298) (the

 “Designated Lease Notice”), pursuant to which the Debtors seek to assume and assign the lease

 for store number 1008, located at 2650 East Olympic Boulevard, Los Angeles, California (the

 “Designated Lease”) in accordance with the Assumption and Assignment Order; and the

 counterparty to the Designated Lease having filed the Objection to Cure Amount for Store #1008

 Filed by Izek Shomof and Aline Shomof Irrevocable Children’s Trust Dated February 11, 1999,

 Vegas Group, LLC, and East River Group, LLC (Docket No. 1837), the Supplemental Cure

 Objection and Reservation of Rights (Store #1008) Filed by Izek Shomof and Aline Shomof

 Irrevocable Children’s Trust Dated February 11, 1999, Vegas Group, LLC, and East River Group,

 LLC (Docket No. 3477), the Declaration of Izek Shomof in Support of Supplemental Cure

 Objection and Reservation of Rights (Store #1008) Filed by Izek Shomof and Aline Shomof

 Irrevocable Children’s Trust Dated February 11, 1999, Vegas Group, LLC, and East River Group,

 LLC (Docket No. 3478), Landlord's Reply to “Transform Holdco LLC's Reply in Support of

 Assumption and Assignment of Designated Lease for Store Located at 2650 East Olympic

 Boulevard, Los Angeles, California” (Docket No. 4624), and Declaration of Izek Shomof in

 Support of Landlord's Reply to “Transform Holdco LLC's Reply in Support of Assumption and

 Assignment of Designated Lease for Store Located at 2650 East Olympic Boulevard, Los Angeles,

 California” (Docket No. 4625) (collectively, the “Landlord Objections”); and the Buyer having

 filed Transform Holdco LLC’s Omnibus Reply in Support of Assumption and Assignment of

 Designated Leases on May 6, 2019 (Docket No. 3654) (the “Buyer’s Reply”); and the Court having




                                                3
18-23538-rdd      Doc 4916
                      4779       Filed 08/20/19
                                       08/07/19 Entered 08/20/19
                                                         08/07/19 15:49:02
                                                                  12:09:29              Main Document
                                              Pg 8
                                                 4 of 29
                                                      25


 entered the Stipulation and Order By and Among Sellers, Buyer, and Landlord Izek Shomof and

 Aline Shomof Irrevocable Children's Trust Dated February 11, 1999, Vegas Group, LLC and East

 River Group, LLC Extending Time Under 11 U.S.C. § 365(d)(4) for Assumption or Rejection of

 Lease of Nonresidential Real Property (Docket No. 3817), and the Stipulation and Order By and

 Among Sellers, Buyer, and Landlord Izek Shomof and Aline Shomof Irrevocable Children's Trust

 Dated February 11, 1999, Vegas Group, LLC and East River Group, LLC (I) Extending Time

 Under 11 U.S.C. § 365(d)(4) for Assumption or Rejection of Lease of Nonresidential Real Property

 and (II) Setting Briefing Schedule (Docket No. 4186) (together, the “Extension Stipulations”); and

 the Court having entered the Order (I) Authorizing Assumption and Assignment of Certain Leases

 and (II) Granting Related Relief (Docket No. 3850) (the “Revised Assumption and Assignment

 Order”), pursuant to which the Debtors assumed and assigned certain unexpired leases to the

 Buyer; and due notice of the Sale Motion, the Asset Purchase Agreement, the Sale Order, and the

 Assumption and Assignment Order, the Designated Lease Notice, the Revised Assumption and

 Assignment Order, Assumption and Assignment Hearing, having been provided; and upon the

 record of the evidentiary Assumption and Assignment Hearing held by the Court on the Limited

 Objection on August 2, 2019; and, except as otherwise provided for herein, all objections with

 respect to the Designated Lease hereto having been withdrawn, resolved, adjourned or overruled

 as provided in this Supplementary Assumption and Assignment Order; and it appearing that the

 relief granted herein is in the best interests of the Debtors, their estates and creditors and all parties

 in interest in these chapter 11 cases; and after due deliberation good and sufficient cause appearing

 therefor, it is hereby




                                                     4
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                       08/07/19 15:49:02
                                                                12:09:29           Main Document
                                            Pg 9
                                               5 of 29
                                                    25


                FOUND AND DETERMINED THAT:

        A.      Fed. R. Bankr. P. 7052. The Court's findings and conclusions law stated on the

 record at the hearing in this case conducted on August 2, 2019, are incorporated herein and shall

 constitute the Court's findings of fact and conclusions of law in this matter pursuant to Bankruptcy

 Rule 7052 made applicable pursuant to Bankruptcy Rule 9014. Further, to the extent not

 inconsistent with the Court's findings of facts and conclusions of law stated on the record at the

 August 2, 2019 hearing, the Court's findings and conclusions set forth herein constitute the Court’s

 supplemental findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made

 applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following

 findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusions of law constitute findings of fact, they are adopted as such. As stated above,

 the Court’s findings and conclusions shall include any oral findings of fact and conclusions of law

 made by the Court during or at the conclusion of the Assumption and Assignment Hearing. This

 Supplementary Assumption and Assignment Order shall constitute the findings of fact and

 conclusions of law and shall take immediate effect upon execution hereof.

        B.      Evidence and Evidentiary Objections. In accordance with the record of the

 August 2, 2019 hearing, the Declarations of Izek Shomof (Docket Nos. 3478 and 4625) were

 admitted into evidence by the Court as his direct testimony in this matter. There were no other

 witnesses or testimony submitted in this matter. The Court's rulings on the evidentiary objections

 of Transform are as stated by the Court at the August 2, 2019 hearing and reflected in the record.

        C.      Jurisdiction and Venue. This Court has jurisdiction over the Sale Motion, the

 Sale Transaction and the property of the Debtors’ estates, including the Acquired Assets, pursuant

 to 28 U.S.C. §§ 157(a)-(b) and 1334(b), and the Amended Standing Order of Reference M-431,




                                                  5
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                       08/07/19 15:49:02
                                                                12:09:29          Main Document
                                            Pg
                                            Pg10
                                               6 of
                                                 of25
                                                    29


 dated January 31, 2012 (Preska, C.J.). This matter is a core proceeding pursuant to 28 U.S.C.

 § 157. Venue of these chapter 11 cases and the Sale Motion in this district is proper under

 28 U.S.C. §§ 1408 and 1409.

         D.     The Debtors have demonstrated a good, sufficient, and sound business purpose and

 justification for the immediate assumption and assignment of the Designated Lease consistent with

 the Sale Order, the Assumption and Assignment Order and this Supplementary Assumption and

 Assignment Order. Buyer, shall not be subject to the stay provided by Bankruptcy Rules 6004(h)

 and 6006(d).

         E.     Vested Title. The Designated Lease constitutes property of the Debtors’ estates,

 and title thereto is vested in the Debtors’ estates within the meaning of 541(a) of the Bankruptcy

 Code.

         F.     Notice and Opportunity to Object. Actual written notice of, and a fair and

 reasonable opportunity to object to and to be heard with respect to the Designated Lease has been

 given, as required by the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Asset

 Purchase Agreement, and the Amended Case Management Order. Pursuant to the Sale Order, and

 Assumption and Assignment Order, the Designated Lease Notice was properly served and the

 counterparty thereto was afforded timely, good, appropriate and sufficient notice and an

 opportunity to object in accordance with the Sale Order and no further notice need be given with

 respect to the assumption and assignment of the Designated Lease.

         G.     Cure Notice. As evidenced by the certificates of service filed with the Court, the

 Debtors have served, prior to the Assumption and Assignment Hearing, the Notice of Cure Costs

 and Potential Assumption and Assignment of Executory Contracts and Unexpired Leases in

 Connection with Global Sale Transaction (Docket No. 1731) (the “Cure Notice”), dated January




                                                 6
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                       08/07/19 15:49:02
                                                                12:09:29          Main Document
                                            Pg
                                            Pg11
                                               7 of
                                                 of25
                                                    29


 18, 2019, on the counterparty to the Designated Lease, which provided notice of the Debtors’ intent

 to assume and assign such Designated Lease and notice of the related proposed Cure Costs upon

 the non-debtor counterparty to such Designated Lease. The service of the Cure Notice was timely,

 good, sufficient and appropriate under the circumstances and no further notice need be given with

 respect to the Cure Costs for the assumption and assignment of the Designated Lease. See Affidavit

 of Service (Docket No. 1969). All non-debtor parties to the Designated Lease have had a

 reasonable opportunity to object both to the Cure Costs listed on the Cure Notice and Designated

 Lease Notice and, to the assumption and assignment of the Designated Lease to the Buyer or an

 Assignee, if applicable, in accordance with the Bidding Procedures Order and the Assumption and

 Assignment Order.

                H.     Assignment or Transfer Agreement.              Any applicable assignment

 agreement or any other agreement or instrument of assignment or transfer (an “Assignment or

 Transfer Agreement”) with respect to the Designated Lease was negotiated and proposed in good

 faith, from arms’-length bargaining positions, and without collusion. Neither the Debtors, the

 Buyer nor the Buyer’s Assignee (if applicable) have engaged in any conduct that would cause or

 permit the assumption, assignment or transfer to the Buyer or an Assignee pursuant to the

 Assignment or Transfer Agreement and this Supplementary Assumption and Assignment Order,

 to be avoided under 363(n) of the Bankruptcy Code.

                I.     Assumption and Assignment of Designated Lease. The assumption and

 assignment of the Designated Lease is integral to the Asset Purchase Agreement, is in the best

 interests of the Debtors and their estates, and represents the valid and reasonable exercise of the

 Debtors’ sound business judgment.




                                                 7
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                       08/07/19 15:49:02
                                                                12:09:29         Main Document
                                            Pg
                                            Pg12
                                               8 of
                                                 of25
                                                    29


                J.      Waiver of Bankruptcy Rules 6004(h) and 6006(d). The assumption and

 assignment of the Designated Lease must be approved and consummated promptly in order to

 preserve the value of the Acquired Assets particularly given the August 9, 2019 deadline pursuant

 to the Extension Stipulations. The Debtors have demonstrated compelling circumstances and a

 good, sufficient, and sound business purpose and justification for the immediate approval of the

 assumption and assignment of the Designated Lease in connection with the Sale Transaction as

 contemplated by the Asset Purchase Agreement and approved pursuant to the Sale Order.

 Accordingly, there is cause to lift the stay contemplated by Bankruptcy Rules 6004(h) and 6006(d)

 with regard to this Supplementary Assumption and Assignment Order.

        NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      Motion is Granted. The Sale Motion and the relief requested therein to the extent

 not previously granted by this Court pursuant to the Bidding Procedures Order and/or the

 Assumption and Assignment Order and Revised Assumption and Assignment Order is granted and

 approved solely to the extent set forth herein.

        2.      Findings of Fact and Conclusions. The Court’s findings of fact and conclusions

 of law in the Sale Order and Revised Assumption and Assignment Order, and the record of the

 hearing with respect to the Sale Order and the Assumption and Assignment Hearing are

 incorporated herein by reference, solely with respect to the Designated Lease. The Designated

 Lease constitutes an Acquired Asset. Accordingly, all findings of fact and conclusions of law in

 the Sale Order and the Revised Assumption and Assignment Order with respect to the Acquired

 Assets, including any explicitly governing the Initial Assigned Agreements shall apply to the

 Designated Lease with full force and effect, and as the Buyer or Assignee of such Designated




                                                   8
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                       08/07/19 15:49:02
                                                                12:09:29           Main Document
                                            Pg
                                            Pg13
                                               9 of
                                                 of25
                                                    29


 Lease, Buyer and any Assignee are entitled to all of the protections set forth in the Sale Order and

 Revised Assumption and Assignment Order with respect to Acquired Assets.

          3.    Objections Resolved.      All objections to the assumption and assignment or

 designation of the Designated Lease have been resolved in accordance with paragraph 11 of this

 Supplementary Assumption and Assignment Order.

          4.    Notice. Notice of the proposed assumption and assignment of the Designated

 Lease was adequate, appropriate, fair and equitable under the circumstances and complied in all

 respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006,

 and the Amended Case Management Order.

          5.    Assumption and Assignment. Pursuant to sections 105, 363 and 365 of the

 Bankruptcy Code, the Debtors, as well as their officers, employees and agents, are authorized to

 take any and all actions as may be (i) reasonably necessary or desirable to implement the

 assumption and assignment of the Designated Lease pursuant to and in accordance with the terms

 and conditions of the Asset Purchase Agreement, the Related Agreements, the Sale Order, and this

 Supplementary Assumption and Assignment Order or (ii) reasonably requested by the Buyer for

 the purpose of assigning, transferring, granting, conveying and conferring to the Buyer, or reducing

 to the Buyer’s possession or the Buyer’s Assignee’s possession, if applicable, the Designated

 Lease.

          6.    Transfer of the Designated Lease Free and Clear. Pursuant to sections 105(a),

 363(b), 363(f), and 365 of the Bankruptcy Code, the Debtors are authorized to transfer the

 Designated Lease in accordance with the terms of the Asset Purchase Agreement and the Sale

 Order. The Designated Lease shall be transferred to the Buyer or the Buyer’s Assignee, if

 applicable, in accordance with the terms of the Asset Purchase Agreement, the Sale Order, the




                                                  9
18-23538-rdd       Doc 4916
                       4779        Filed 08/20/19
                                         08/07/19 Entered 08/20/19
                                                            08/07/19 15:49:02
                                                                     12:09:29                  Main Document
                                                Pg 14
                                                   10 of 29
                                                         25


 Assumption and Assignment Order, and this Supplementary Assumption and Assignment Order

 and such transfer shall: (i) be valid, legal, binding and effective; (ii) vest the Buyer or the Buyer’s

 Assignee, if applicable, with all right, title and interest of the Debtors in the Designated Lease; and

 (iii) be free and clear of all Claims against the Debtors (including Claims of any Governmental

 Authority) in accordance with section 363(f) of the Bankruptcy Code, except to the extent of any

 quantum meruit claim or any other claim of Landlord that is not a cure claim under 11 U.S.C. §

 365 that may exist or arise with respect to any Construction Obligations,3 the Construction

 Estimate Deposit,4 and/or the Project5 with respect to which the Debtors, the Buyer, and the

 Landlord reserve all rights.

         7.       This Supplementary Assumption and Assignment Order: (i) shall be effective as a

 determination that all Claims against the Debtors have been unconditionally released, discharged

 and terminated as to the Designated Lease, except to the extent of any quantum meruit claim and/or

 any other claim of Landlord that is not a cure claim under 11 U.S.C. § 365 that may exist or arise

 with respect to any Construction Obligations, the Construction Estimate Deposit, and/or the

 Project, with respect to which the Debtors, the Buyer, and the Landlord reserve all rights, and that

 the conveyances and transfers described herein have been effected; and (ii) is and shall be binding

 upon and govern the acts of all persons, including all filing agents, filing officers, title agents, title

 companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

 agencies, governmental departments, secretaries of state, federal, state, county and local officials



 3
          “Construction Obligations” shall have the meaning given to it in Transform Holdco LLC’s Reply in Support
 of Assumption and Assignment of Designated Lease for Store Located at 2650 East Olympic Boulevard, Los
 Angeles, California (Docket No. 4489) (the “Transform Reply Brief”).

 4
         “Construction Estimate Deposit” shall have the meaning given to it in the Transform Reply Brief
 5
         “Project” shall have the meaning given to it in the Transform Reply Brief.



                                                        10
18-23538-rdd      Doc 4916
                      4779       Filed 08/20/19
                                       08/07/19 Entered 08/20/19
                                                          08/07/19 15:49:02
                                                                   12:09:29            Main Document
                                              Pg 15
                                                 11 of 29
                                                       25


 and all other persons who may be required by operation of law, the duties of their office, or

 contract, to accept, file, register or otherwise record or release any documents or instruments that

 reflect that the Buyer or the Buyer’s Assignee, as applicable, is the assignee and owner of such

 Designated Lease free and clear of all Claims, except to the extent of any quantum meruit claim

 and/or any other claim of Landlord that is not a cure claim under 11 U.S.C. § 365 that may exist

 or arise with respect to any Construction Obligations, the Construction Estimate Deposit, and/or

 the Project, with respect to which the Debtors, the Buyer, and the Landlord reserve all rights, or

 who may be required to report or insure any title or state of title in or to any lease (all such entities

 being referred to as “Recording Officers”). All Recording Officers are authorized and specifically

 directed to strike recorded Claims against the Designated Lease recorded prior to the date of this

 Supplementary Assumption and Assignment Order, except as set forth above. A certified copy of

 this Supplementary Assumption and Assignment Order may be filed with the appropriate

 Recording Officers to evidence cancellation of any recorded Claims against the Designated Lease

 recorded prior to the date of this Supplementary Assumption and Assignment Order.                    All

 Recording Officers are hereby directed to accept for filing any and all of the documents and

 instruments necessary and appropriate to consummate the transactions contemplated by the Asset

 Purchase Agreement; provided however that nothing in this paragraph 7 or paragraph 9 shall

 authorize any Recording Officers to take any action with respect to Restrictive Covenants (as

 defined in the Revised Assumption and Assignment Order).

         8.      Subject to the Claims of Landlord reserved above, no holder of any Claim against

 the Debtors or their estates shall interfere with the Buyer’s or Buyer’s Assignee’s, if applicable,

 title to or use and enjoyment of the Designated Lease or the premises governed by such Designated




                                                    11
18-23538-rdd      Doc 4916
                      4779      Filed 08/20/19
                                      08/07/19 Entered 08/20/19
                                                         08/07/19 15:49:02
                                                                  12:09:29           Main Document
                                             Pg 16
                                                12 of 29
                                                      25


 Lease based on or related to any such Claim or based on any actions the Debtors have taken or

 may take in these chapter 11 cases.

        9.      If any Person that has filed financing statements, mortgages, mechanic’s liens, lis

 pendens or other documents or agreements evidencing Claims against the Debtors or the

 Designated Lease shall not have delivered to the Debtors as of the time of entry of this

 Supplementary Assumption and Assignment Order, in proper form for filing and executed by the

 appropriate parties, termination statements, instruments of satisfaction, or, as appropriate, releases

 of all Claims the Person has with respect to the Debtors or such Designated Lease or otherwise,

 then with regard to such Designated Lease: (i) the Debtors are hereby authorized and directed to,

 and the Buyer is hereby authorized to, execute and file such statements, instruments, releases and

 other documents on behalf of the person with respect to such Designated Lease; (ii) the Buyer is

 hereby authorized to file, register or otherwise record a certified copy of this Supplementary

 Assumption and Assignment Order, which, once filed, registered or otherwise recorded, shall

 constitute conclusive evidence of the release of all Claims against such Designated Lease, except

 to the extent of any quantum meruit claim and/or any other claim of Landlord that is not a cure

 claim under 11 U.S.C. § 365 that may exist or arise with respect to any Construction Obligations,

 the Construction Estimate Deposit, and/or the Project, with respect to which the Debtors, the

 Buyer, and the Landlord reserve all rights; and (iii) the Buyer may seek in this Court or any other

 court to compel appropriate persons to execute termination statements, instruments of satisfaction,

 and releases of all Claims with respect to such Designated Lease, except to the extent of any

 quantum meruit claim and/or any other claim of Landlord that is not a cure claim under 11 U.S.C.

 § 365 that may exist or arise with respect to any Construction Obligations, the Construction

 Estimate Deposit, and/or the Project, with respect to which the Debtors and the Landlord reserve




                                                  12
18-23538-rdd      Doc 4916
                      4779      Filed 08/20/19
                                      08/07/19 Entered 08/20/19
                                                         08/07/19 15:49:02
                                                                  12:09:29           Main Document
                                             Pg 17
                                                13 of 29
                                                      25


 all rights; provided that, notwithstanding anything in this Supplementary Assumption and

 Assignment Order, the Sale Order, or the Asset Purchase Agreement to the contrary, the provisions

 of this Supplementary Assumption and Assignment Order shall be self-executing, and neither the

 Sellers nor Buyer shall be required to execute or file releases, termination statements, assignments,

 consents, or other instruments in order to effectuate, consummate, and implement the provisions

 of this Supplementary Assumption and Assignment Order. This Supplementary Assumption and

 Assignment Order is deemed to be in recordable form sufficient to be placed in the filing or

 recording system of each and every federal, state, county or local government agency, department

 or office.

         10.    Subject to the terms of this Supplementary Assumption and Assignment Order, this

 Supplementary Assumption and Assignment Order shall be considered and constitute for any and

 all purposes a full and complete general assignment, conveyance and transfer by the Debtors of

 the Designated Lease acquired under the Asset Purchase Agreement or a bill of sale or assignment

 transferring good and marketable, indefeasible title and interest in all of the Debtors’ right, title,

 and interest in and to such Designated Lease to the Buyer or Buyer’s Assignee, if applicable.

         11.    Assumption and Assignment of Designated Lease. The Debtors are hereby

 authorized in accordance with sections 105(a) and 365 of the Bankruptcy Code to assume and

 assign the Designated Lease to the Buyer or the Buyer’s Assignee, if applicable, free and clear of

 all Claims to the extent set forth in the Sale Order, the Assumption and Assignment Order and this

 Supplementary Assumption and Assignment Order, to execute and deliver to the Buyer or the

 Buyer’s Assignee, if applicable, such documents or other instruments as may be necessary to

 assign and transfer such Designated Lease to the Buyer or the Buyer’s Assignee, if applicable, as

 provided in the Asset Purchase Agreement, and to transfer all of the Debtors’ rights, title, and




                                                  13
18-23538-rdd        Doc 4916
                        4779      Filed 08/20/19
                                        08/07/19 Entered 08/20/19
                                                           08/07/19 15:49:02
                                                                    12:09:29         Main Document
                                               Pg 18
                                                  14 of 29
                                                        25


 interests in such Designated Lease to the Buyer or the Buyer’s Assignee, if applicable. With

 respect to the Designated Lease, all Cure Costs that have not been waived by, or as to which an

 objection has been timely filed by, or that have not been otherwise addressed in an alternate

 arrangement with, any non-debtor party to the Designated Lease shall be addressed as follows, in

 accordance with the ruling of the Bankruptcy Court at the Hearing on August 2, 2019, the Buyer

 shall pay to Landlord, in cash, within five business days of entry of this Supplementary

 Assumption and Assignment Order,

               i.      the CAM charges for February 2019, in the amount of $5,270.31, and

              ii.      the 2018-2019 annual property tax reimbursement, in the amount of

                       $44,868.68;

 Payment of Cure Costs shall: (i) be in full satisfaction and cure of any and all defaults under the

 Designated Lease, whether monetary or non-monetary; (ii) compensate the non-Debtor

 counterparty for any actual pecuniary loss resulting from such defaults and (iii) shall be made

 solely by the Buyer and the Debtors shall have no liability therefor.

        12.         With respect to the Designated Lease, the Buyer, in accordance with the provisions

 of the Asset Purchase Agreement, has provided adequate assurance of future performance under

 the Designated Lease in satisfaction of sections 365(b) and 365(f) of the Bankruptcy Code to the

 extent that any such assurance is required and not waived by the non-debtor counterparties to such

 Designated Lease. Upon entry of this Supplementary Assumption and Assignment Order with

 respect to the Designated Lease, the Buyer or Buyer’s Assignee, if applicable, shall be fully and

 irrevocably vested with all rights, title and interest of the Debtors under such Designated Lease

 and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved from any

 further liability with respect to breach of such Designated Lease occurring after such assumption




                                                   14
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29         Main Document
                                            Pg 19
                                               15 of 29
                                                     25


 and assignment. As between the Debtors and the Buyer, the Buyer shall be solely responsible for

 any liability arising and owed pursuant to the terms of the Designated Lease after the Closing.

 Buyer or Buyer’s Assignee, if applicable, acknowledges and agrees that from and after the entry

 of this Supplementary Assumption and Assignment Order, with respect to the Designated Lease,

 in accordance with this Supplementary Assumption and Assignment Order, it shall comply with

 the terms of the Designated Lease in its entirety, including any indemnification obligations

 expressly contained in such Designated Lease (including with respect to events that occurred prior

 to the entry of this Supplementary Assumption and Assignment Order, for which cure costs were

 not known, liquidated or due and owing as such date), as to which the Buyer continues to reserve

 its rights against the Debtors for indemnification to the extent provided in the Asset Purchase

 Agreement and the Debtors reserve their respective rights and defenses with respect to any claims

 therefor. The assumption by the Debtors and assignment to the Buyer or Buyer’s Assignee, if

 applicable, of the Designated Lease shall not be a default under such Designated Lease. Subject

 to the payment of the Cure Costs as provided in paragraph 11, the non-Debtor party to the

 Designated Lease is forever barred, estopped, permanently enjoined from asserting against the

 Debtors or the Buyer, their affiliates, successors or assigns or the property of any of them, any

 default existing as of the date of entry of this Supplementary Assumption and Assignment Order

 or that any additional cure amounts are owed as a condition to assumption and assignment.

        13.     All of the requirements of sections 365(b) and 365(f), including without limitation,

 the demonstration of adequate assurance of future performance and payment of Cure Costs

 required under the Bankruptcy Code have been, or will be, satisfied for the assumption by the

 Debtors, and the assignment by the Debtors to the Buyer or its designated Assignee, with respect

 to the Designated Lease. Pursuant to the Sale Order, if the proposed Assignee for a Designated




                                                 15
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29         Main Document
                                            Pg 20
                                               16 of 29
                                                     25


 Lease is not the Buyer, the Buyer has delivered to the applicable Designated Lease counterparty

 (and delivered by email or facsimile to counsel for the applicable Designated Lease counterparty,

 if such counsel has filed a notice of appearance in the Bankruptcy Cases) evidence of adequate

 assurance of future performance within the meaning of section 365 of the Bankruptcy Code with

 respect to the applicable Designated Lease that is proposed to be assumed and assigned to such

 Assignee.

        14.     The Buyer and its designated Assignee have satisfied their adequate assurance of

 future performance requirements with respect to the Designated Lease and in connection therewith

 have presented sufficient evidence regarding their business plan, the experience and expertise of

 their management, and demonstrated they are sufficiently capitalized to comply with the necessary

 obligations under such Designated Lease. With respect to the Designated Lease, the Buyer shall,

 as further adequate assurance, within fifteen days after entry of this Supplementary Assumption

 and Assignment Order (unless the parties otherwise agree), execute and deliver guaranty

 agreements substantially in the form annexed to the Revised Assumption and Assignment Order

 as Exhibit B thereto (the “Form of Guaranty”).

        15.     The assumption of any liabilities under the Designated Lease shall constitute a

 legal, valid and effective delegation of all liabilities thereunder to the applicable Assignee and,

 following payment of all amounts required to be paid by agreement of the parties or an order of

 the Court, and except as expressly set forth in the Asset Purchase Agreement, the Sale Order or

 this Supplementary Assumption and Assignment Order, shall divest the Debtors of all liability

 with respect to such Designated Lease for any breach of such Designated Lease occurring after the

 Closing Date in accordance with Section 2.9 of the Asset Purchase Agreement.




                                                  16
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29           Main Document
                                            Pg 21
                                               17 of 29
                                                     25


        16.     Pursuant to section 365(b)(1)(A) and (B) of the Bankruptcy Code, the Buyer shall,

 within five business days after entry of this Supplementary Assumption and Assignment Order,

 pay to the applicable Designated Lease counterparty all Cure Costs. Upon assumption and

 assignment of the Designated Lease, the Debtors and their estates shall be relieved of any liability

 for breach of such Designated Lease after the Closing pursuant to the Asset Purchase Agreement

 and section 365(k) of the Bankruptcy Code and the Buyer shall be responsible for any costs or

 expenses (including, without limitation, for royalties, rents, utilities, taxes, insurance, fees, any

 common area or other maintenance charges, promotional funds and percentage rent) arising under

 the Designated Lease attributable to (x) the portion of such calendar year occurring prior to such

 Lease Assignment or (y) for any previous calendar year; provided that, the Buyer reserves all rights

 against the Debtors for indemnification for such expenses, to the extent provided in the Asset

 Purchase Agreement and Related Agreements and the Debtors reserve all their respective rights

 and defenses with respect to any claims therefor. For the avoidance of doubt, the Buyer will

 perform under and in accordance with the terms of the Designated Lease from and after entry of

 this Supplementary Assumption and Assignment Order.

        17.     Solely in connection with the Designated Lease and the proposed transfer set forth

 upon the entry of this Supplementary Assumption and Assignment Order, any provision in the

 Designated Lease that purports to declare a breach or default as a result of a change or transfer of

 control or any interest in respect of the Debtors is unenforceable and the Designated Lease shall

 remain in full force and effect notwithstanding assignment thereof. Solely in connection with the

 Designated Lease and the proposed transfer, no sections or provisions of the Designated Lease,

 that in any way purport to: (i) prohibit, restrict, or condition the Debtors’ assignment of such

 Designated Lease (including, but not limited to, the conditioning of such assignment on the consent




                                                  17
18-23538-rdd      Doc 4916
                      4779      Filed 08/20/19
                                      08/07/19 Entered 08/20/19
                                                         08/07/19 15:49:02
                                                                  12:09:29            Main Document
                                             Pg 22
                                                18 of 29
                                                      25


 of any non-debtor party to such Designated Lease); (ii) provide for the cancellation, or

 modification of the terms of the Designated Lease based on the filing of a bankruptcy case, the

 financial condition of the Debtors, or similar circumstances; (iii) provide for additional payments

 (e.g., so called “profit” sharing/splitting), penalties, fees, charges, or other financial

 accommodations in favor of the non-debtor third party to such Designated Lease upon assignment

 thereof; or (iv) provide for any rights of first refusal on a contract counterparty’s part, rights of

 first offer or any other purchase option or any recapture or termination rights in favor of a contract

 counterparty, or any right of a Landlord to take an assignment or sublease from a tenant, shall have

 any force or effect with respect to the grant and honoring of the Designation Rights or the rights

 under Section 2.9 of the Asset Purchase Agreement in accordance with the Sale Order, this

 Supplementary Assumption and Assignment Order, and the Asset Purchase Agreement and

 assignments of Designated Leases by the Debtors in accordance therewith and herewith, because

 they constitute unenforceable anti-assignment provisions under section 365(f) of the Bankruptcy

 Code and/or are otherwise unenforceable under section 365(e) of the Bankruptcy Code. Upon

 assumption and assignment of the Designated Lease pursuant hereto, the Buyer or Buyer’s

 applicable Assignee shall enjoy all of the rights and benefits, under the Designated Lease as of the

 date of the entry of this Supplementary Assumption and Assignment Order and shall assume all

 obligations as of the Closing Date.

        18.     Solely in connection with the Designated Lease and notwithstanding anything to

 the contrary in paragraph 12 or 16 hereof, upon the entry of this Supplementary Assumption and

 Assignment Order, except as otherwise expressly agreed by the Buyer and the applicable

 Designated Lease Counterparty, notwithstanding any provision in any Designated Lease that

 purports to prohibit, restrict or condition such action, (x) the Buyer or the applicable Assignee shall




                                                   18
18-23538-rdd      Doc 4916
                      4779       Filed 08/20/19
                                       08/07/19 Entered 08/20/19
                                                          08/07/19 15:49:02
                                                                   12:09:29            Main Document
                                              Pg 23
                                                 19 of 29
                                                       25


 be authorized to: (i) use the applicable Lease Premises, subject to section 365(b)(3) of the

 Bankruptcy Code, as a retail store or distribution center (and related goods and services); (ii)

 operate such Lease Premises under the Buyer’s trade name or any other trade name which the

 Buyer owns or is authorized to use (including any of the Debtors’ trade names); (iii) subject to the

 provisions of the applicable Designated Lease, make such alterations and modifications to the

 applicable Lease Premises (including signage, together with appropriate changes to existing tenant

 signage in the respective shopping center or mall, including panels on all pylons, monuments,

 directional and other ground and off-premises signs where Sellers are currently represented)

 deemed necessary by the Buyer or such Assignee (subject to all applicable laws including all

 applicable municipal codes) as are necessary or desirable for the Buyer or such Assignee to

 conform such Lease Premises to the prototypical retail store or distribution center, as applicable

 (or such Assignee’s typical retail store or distribution center, as applicable); (iv) solely with respect

 to Lease Premises that are currently “dark,” remain “dark” (including partially or fully un-

 occupied) with respect to such Lease Premises after such assumption and assignment until the date

 that is necessary to permit the Buyer or such Assignee to take occupancy, remodel, restock, re-

 fixture, change signage and/or until completion of the work described in clause (iii) above (so long

 as such date is not more than one hundred fifty (150) days after the entry of this Supplementary

 Assumption and Assignment Order) or such later date as may be reasonably required for the

 restoration of the such Lease Premises following any applicable Casualty / Condemnation Event;

 and (v) exercise, utilize or take advantage of any renewal options and any other current or future

 rights, benefits, privileges, and options granted or provided to the Debtors under the Designated

 Lease (including all of the same which may be described or designated as, or purport to be,

 “personal” to the Debtors or to a named entity in such Designated Lease or to be exercisable only




                                                    19
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29           Main Document
                                            Pg 24
                                               20 of 29
                                                     25


 by the Debtors or by a named entity or an entity operating under a specific trade name) and (y)

 neither the Buyer nor the applicable Assignee shall have any responsibility or liability for any

 Excluded Asset-Sale Taxes and Excluded Asset-Reorganization Taxes.

        19.     Ipso Facto Clauses Ineffective. Except as otherwise specifically provided for by

 order of this Court or in the Asset Purchase Agreement, the Designated Lease shall be transferred

 to, and remain in full force and effect for the benefit of, the Buyer or, if applicable, the Assignee

 in accordance with its terms, including all obligations of the Buyer or, if applicable, the Assignee,

 as the assignee of the Designated Lease, notwithstanding any provision in such Designated Lease

 (including, without limitation, those of the type described in sections 365(e)(1) and (f) of the

 Bankruptcy Code) that prohibits, restricts or conditions such assignment or transfer. There shall

 be no, and the non-Debtor party to the Designated Lease is forever barred and permanently

 enjoined from raising or asserting against the Debtors, the Buyer, or, if applicable, the Assignee,

 any defaults, breaches, claims, pecuniary losses, rent accelerations, escalations, assignment fees,

 increases or any other fees charged to the Buyer, if applicable, the Assignee, or the Debtors as a

 result of the assumption or assignment of the Designated Lease pursuant to this Supplementary

 Assumption and Assignment Order.

        20.     Except as otherwise specifically provided for by order of this Court, upon the

 Debtors’ assignment of the Designated Lease to the Buyer or Buyer’s Assignee, if applicable,

 under the provisions of this Supplementary Assumption and Assignment Order and full payment

 of all Cure Costs as required under section 365(b) of the Bankruptcy Code, no default shall exist

 under the Designated Lease, and no counterparty to the Designated Lease shall be permitted to

 declare a default by any Debtor, the Buyer or, if applicable, the Assignee, or otherwise take action

 against the Buyer or any applicable Assignee as a result of any Debtor’s financial condition,




                                                  20
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29           Main Document
                                            Pg 25
                                               21 of 29
                                                     25


 bankruptcy or failure to perform any of the Debtors’ obligations under the Designated Lease. Any

 provision in the Designated Lease that prohibits or conditions the assignment of such Designated

 Lease or allows the counterparty thereto to terminate, recapture, impose any penalty, condition on

 renewal or extension, refuse to renew, or modify any term or condition upon such assignment,

 constitutes an unenforceable anti-assignment provision that is void and of no force and effect

 solely in connection with the transfer thereof pursuant to this Supplementary Assumption and

 Assignment Order. The failure of the Debtors, the Buyer or, if applicable, the Assignee, to enforce

 at any time one or more terms or conditions of any Designated Lease shall not be a waiver of such

 terms or conditions, or of the Debtors’, the Buyer’s or, if applicable, the Assignee’s, rights to

 enforce every term and condition of the Designated Lease.

        21.     To the extent that the Designated Lease is designated to an Assignee, the transaction

 and the Assignment or Transfer Agreement is undertaken by Assignee without collusion and in

 good faith, as that term is used in section 363(m) of the Bankruptcy Code, and accordingly, the

 reversal or modification on appeal of the authorization provided herein shall not affect the validity

 of such transaction, unless such authorization is duly stayed pending such appeal. By virtue of the

 transaction contemplated by the Assignment or Transfer Agreement, Assignee shall not be deemed

 to (i) be a legal successor, or otherwise be deemed a successor to the Debtors; (ii) have, de facto

 or otherwise, merged with or into the Debtors; or (iii) be a mere continuation or substantial

 continuation of the Debtors or the enterprise or operations of the Debtors.

        22.     Waiver of Bankruptcy Rules 6004(h), 6006(d) and 7062. Notwithstanding the

 provisions of Bankruptcy Rules 6004(h), 6006(d), or 7062 or any applicable provisions of the

 Local Rules, this Supplementary Assumption and Assignment Order shall not be stayed after the

 entry hereof, but shall be effective and enforceable immediately upon entry, and the fourteen (14)




                                                  21
18-23538-rdd       Doc 4916
                       4779     Filed 08/20/19
                                      08/07/19 Entered 08/20/19
                                                         08/07/19 15:49:02
                                                                  12:09:29          Main Document
                                             Pg 26
                                                22 of 29
                                                      25


 day stay provided in Bankruptcy Rules 6004(h) and 6006(d) is hereby expressly waived and shall

 not apply. Time is of the essence in assuming and assigning the Designated Lease in connection

 with the Court approved Sale Transaction. Any party objecting to this Supplementary Assumption

 and Assignment Order must exercise due diligence in filing an appeal and pursuing a stay within

 the time prescribed by law, or risk its appeal will be foreclosed as moot. This Supplementary

 Assumption and Assignment Order constitutes a final order upon which the Debtors and the Buyer

 are entitled to rely.

         23.     Conflicts; Precedence. In the event that there is a direct conflict between the terms

 of this Supplementary Assumption and Assignment Order, the Assumption and Assignment Order,

 the Sale Order, the Asset Purchase Agreement, or any documents executed in connection

 therewith, the provisions contained in the Sale Order, the Asset Purchase Agreement, this

 Supplementary Assumption and Assignment Order, and the Assumption and Assignment Order

 and any documents executed in connection therewith shall govern, in that order. Notwithstanding

 the foregoing, there shall be no release, discharge or termination of any quantum meruit claim

 and/or any other claim of Landlord that is not a cure claim under 11 U.S.C. § 365 that may exist

 or arise with respect to any Construction Obligations, the Construction Estimate Deposit, and/or

 the Project, with respect to which the Debtors, the Buyer, and the Landlord reserve all rights.

 Nothing contained in any chapter 11 plan hereafter confirmed in these chapter 11 cases, any order

 confirming such plan, or in any other order of any type or kind entered in these chapter 11 cases

 (including, without limitation, any order entered after any conversion of any or all of these chapter

 11 cases to cases under chapter 7 of the Bankruptcy Code) or in any related proceeding shall alter,

 conflict with or derogate from the provisions of the Asset Purchase Agreement, the Assumption

 and Assignment Order, the Sale Order, the terms of this Supplementary Assumption and




                                                  22
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29           Main Document
                                            Pg 27
                                               23 of 29
                                                     25


 Assignment Order or the Court's findings of fact and conclusions of law stated on the record at the

 August 2, 2019 hearing in this matter.

        24.     Lease Deposits and Security. The Buyer shall not be required, pursuant to section

 365(l) of the Bankruptcy Code or otherwise, to provide any additional deposit or security with

 respect to the Designated Lease to the extent not previously provided by the Debtors or to the

 extent that such deposit or security required under the Designated Lease has already been deposited

 by Debtors.

        25.     Automatic Stay. The automatic stay imposed by section 362 of the Bankruptcy

 Code is modified solely to the extent necessary to implement the provisions of this Supplementary

 Assumption and Assignment Order.

        26.     Retention of Jurisdiction. This Court shall retain exclusive jurisdiction to, among

 other things, interpret, enforce and implement the terms and provisions of this Supplementary

 Assumption and Assignment Order, the Sale Order and the Asset Purchase Agreement, all

 amendments thereto, any waivers and consents thereunder (and of each of the agreements executed

 in connection therewith), to adjudicate disputes related to the Sale Order, this Supplementary

 Assumption and Assignment Order or the Asset Purchase Agreement (and such other related

 agreements, documents or other instruments) and to enforce the injunctions set forth herein.

 Notwithstanding the foregoing, the Court shall not retain exclusive jurisdiction with respect to any

 quantum meruit claim and/or any other claim of Landlord against the Buyer or the Buyer’s

 Assignee that is not a cure claim under 11 U.S.C. § 365 that may exist or arise with respect to any

 Construction Obligations, the Construction Estimate Deposit, and/or the Project.

        27.     Settlement Agreements. Notwithstanding anything to the contrary in this

 Supplementary Assumption and Assignment Order, the Asset Purchase Agreement, Sale Order,




                                                 23
18-23538-rdd      Doc 4916
                      4779       Filed 08/20/19
                                       08/07/19 Entered 08/20/19
                                                          08/07/19 15:49:02
                                                                   12:09:29             Main Document
                                              Pg 28
                                                 24 of 29
                                                       25


 Assumption and Assignment Order or any Designated Lease Notices, in the event that the Buyer

 (and/or its direct or indirect affiliates or subsidiaries) (the “Buyer Parties”) entered into a settlement

 or other applicable agreement that by its terms governs the terms of assumption and assignment in

 connection with the above-captioned proceedings of the Designated Lease (a “Landlord

 Agreement”) with the counterparty to such Designated Lease (including any landlord or other

 applicable party) (a “Counterparty”), the relationship of the applicable Buyer Parties and

 applicable Counterparty shall be governed and determined by the terms and conditions of the

 applicable Landlord Agreement, which shall supersede and control any inconsistent terms or

 provisions of this Supplementary Assumption and Assignment Order or any other prior

 Supplementary Assumption and Assignment Order relating to the assumption and/or assignment

 of the Designated Lease; provided, however, that nothing in the applicable Landlord Agreement

 may alter the provisions of this Supplementary Assumption and Assignment Order relating to the

 Debtors’ or the Sellers’ obligations.

         28.     Insurance Obligations. To the extent required by the express terms of any

 Designated Lease, within thirty days hereof, the Buyer shall provide the counterparty to such

 Designated Lease with any evidence or certificates of insurance that may be required. Nothing in

 this Supplementary Assumption and Assignment Order shall waive, withdraw, limit or impair any

 claims that the Designated Lease counterparty may have against the Debtors, the Buyer or the

 Buyers’ Assignee with respect to claims for indemnification for third parties’ claims arising from

 or related to the use and occupancy of the Designated Lease prior to the entry of this

 Supplementary Assumption and Assignment Order solely to the extent of available occurrence-

 based insurance coverage that named the Designated Lease counterparty as an additional insured;

 provided, for the avoidance of doubt, that the Designated Lease counterparty may pursue such




                                                    24
18-23538-rdd     Doc 4916
                     4779      Filed 08/20/19
                                     08/07/19 Entered 08/20/19
                                                        08/07/19 15:49:02
                                                                 12:09:29       Main Document
                                            Pg 29
                                               25 of 29
                                                     25


 claims only against the insurer(s) that named the Designated Lease counterparty as an additional

 insured and solely to the extent of such coverage.

 Dated: August 7, 2019
        White Plains, New York

                                                      /s/Robert D. Drain____________
                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 25
